      Case 4:19-cv-00922 Document 71 Filed on 11/05/19 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                            UNITED STATES DISTRICT COURT                          November 05, 2019
                             SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

MARIA CUELLAR, et al,                          §
                                               §
        Plaintiffs,                            §
VS.                                            §         CIVIL ACTION NO. 4:19-CV-00922
                                               §
ALLIED INTERSTATE, LLC,                        §
                                               §
        Defendant.                             §

                                   ORDER OF DISMISSAL

      In accordance with the Joint Stipulation filed November 4, 2019, (Doc # 70), it is hereby

ORDERED that this action be dismissed without prejudice, pursuant to Rule 41(a)(1)(A)(i) of

the Federal Rules of Civil Procedure.




       It is so ORDERED. 11/05/2019.


                                               ___________________________________
                                               The Honorable Alfred H. Bennett
                                               United States District Judge




1/1
